DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
This action is responsive to the claims filed 24 September 2020.
Claims 1-9 are currently pending and being examined. 

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 line 3 recites “a operation portion” should read “an operation portion”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Furui (US 2014/0151079) in view of Leong (US 2018/0200872).

Claim 1, Furui teaches an electric gardening machine (power tool can be an electric hedge trimmer, electric brush cutters, or electric lawn clippers ¶[0067]), including:
a rod portion (30; Fig. 7), including a machine tool head (¶[0217]; ¶[0067]);
an operation portion (32; Fig. 7), disposed on the rod portion, the operation portion including a first assembling portion (at least 33 & 39; Fig. 12) and a pressing member (28; Fig. 7), the first assembling portion including a first electrical terminal (37 & 38; Fig. 12); and
a controlling portion (70; Fig. 10), including a shell body (see Fig. 11 showing the body of 70) and a control module (72; Fig. 1C), the control module disposed in the shell body (see Fig. 1C showing the CPU is located within 70), the shell body including a second assembling portion (at least 94, 96, 97, 98; Fig. 11), the second assembling portion being detachably assembled with the first assembling portion so that a second electrical terminal (97; Fig. 11) of the control module is in electrical contact with the first electrical terminal (¶[0282]), the control module being configured to control the machine tool head according default parameters thereof (“Power tools according to this aspect of the present teachings can be manufactured with a base set of electrical functions and then the user can easily select one or more additional electronic functions to add to the power tool by attaching the appropriate adapter (i.e. an adapter equipped with the desired functionality).” ¶[0046]; ¶[0028]-[0045])), the control module being switchable by the pressing member to supply power to the machine tool head (¶[0217]);
wherein the shell body includes a first shell member (body of 35; Fig. 12) and a second shell member (body of 70; Fig. 11) connected with each other, the second electrical terminal is disposed through the first shell member (¶[0282]; see Fig. 13 showing them interconnected), and the second assembling portion is disposed on the second shell member (¶[0282]; see Fig. 13 showing them interconnected).
Furui does not teach the control module being configured to control rotation speed and rotation mode of the machine tool head according default parameters.
However, Leong teaches a power tool comprising the control module being configured to control rotation speed and rotation mode of the machine tool head according default parameters (“Electronic control circuit 46 is furthermore connected to a memory 51. Limit values, data, characteristic curves, characteristics diagrams, and/or calculation methods and/or formulas are stored in memory 51. Control circuit 46 detects, with the aid of measuring device 53, the present voltage of battery 19. Control circuit 46 can furthermore measure the current of electric motor 20 with a current meter 54, and/or the rotation speed of electric motor 20 with a rotation speed meter 29. The current and/or the rotation speed can be used by control circuit 46 to determine when an impact operating mode of the power tool begins. Corresponding thresholds or limit values for the current of the electric motor and the rotation speed of the electric motor, which values electric motor 20 exceeds when an impact operating mode starts, are stored for that purpose in memory 51.” ¶[0031]). 
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to modify the device of Furui, by having the electrical function be controlling rotation speed and modes, as taught by Leong, as a known function that can be controlled with a controller on a power tool. Note that Furui teaches the adapter can be programmed to give the power tool additional functions from a controller and Leong teaches a controller having those specific functions. 

Claim 2, Furui as modified by Leong teaches the electric gardening machine of claim 1, wherein the first assembling portion (Furui: at least 33 & 39; Fig. 12) includes a groove (Furui: 33; Fig. 10), and the other of the first assembling portion and the second assembling portion is slidably received within the groove (Furui: “The ribs 93 may be slid into corresponding slots 33 defined in the power tool housing 32 in order to provide more structural support for the adapter 70 when it is attached to the power tool 10.” ¶[0281]).

Claim 4, Furui as modified by Leong teaches the electric gardening machine of claim 1, wherein the second assembling portion (Furui: at least 94, 96, 97, 98; Fig. 11) includes an engagement unit (Furui: 91; Fig. 11), the first assembling portion (Furui: at least 33 & 39; Fig. 12) includes an engagement hole (Furui: see Fig. 21 showing fastener 92 located in a hole on main body), and the engagement unit is engaged within the engagement hole (Furui: ¶[0279]).

Claim 6, Furui as modified by Leong teaches the electric gardening machine of claim 1, wherein the controlling portion (Furui: 72; Fig. 1C) further includes a data input unit (Furui: 78; Fig. 1A), the data input unit is disposed on the shell body and connected with the control module (Furui: ¶[0219]), and the data input unit is configured to be connected to an external data storage device (Furui: 100; Fig. 1C) so that the control module is configured to be communicable with the external data storage device (Furui: ¶[0230]).

Claim 7, Furui as modified by Leong teaches the electric gardening machine of claim 1, wherein the operation portion (Furui: 32; Fig. 7) includes a grip which is cylindrical (Furui: see Fig. 7 showing a cylindrical grip at arrow 32), and the pressing member (Furui: 28; Fig. 7) is disposed on a side of the grip (Furui: see Fig. 7 showing 28 on the side of the grip). 

Claim 8, Furui as modified by Leong teaches the electric gardening machine of claim 1, wherein the shell body further includes a power input unit (Furui: 40; Fig. 7), and the power input unit is electrically connected with the control module and configured to be connected to an external power supply (Furui: ¶[0218]).


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Furui (US 2014/0151079) in view of Leong (US 2018/0200872), further in view of Weiss (US 2015/0306719).

Claim 3, Furui as modified by Leong teaches the electric gardening machine of claim 1, wherein the groove (Furui: 33; Fig. 10) is disposed at an end of the operation portion (Furui: 32; Fig. 7) away from the machine tool head (Furui: ¶[0217]; ¶[0067]), and a side of the second shell member (body of 70; Fig. 11) away from the first shell member (body of 35; Fig. 12). 
Furui does not teach a plurality of cooling fins.
However, Weiss teaches a tool having cooling fins (68a, 72a; Fig. 1).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to modify the device of Furui and Leong, by adding cooling fins, as taught by Weiss, for cooling of internal components of a power tool to prevent overheating of said components.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Furui (US 2014/0151079) in view of Leong (US 2018/0200872), further in view of Momiyama (US 2017/0202137).

Claim 5, Furui as modified by Leong teaches the electric gardening machine of claim 4. 
Furui as modified by Leong does not teach the engagement hole is disposed on the operation portion, the engagement unit is disposed on the shell body and includes an engagement member and an elastic member, the elastic member is disposed between the shell body and the engagement member and bias the engagement member in a direction toward the engagement hole.
However, Momiyama teaches a tool having the engagement hole (22; Fig. 9) is disposed on the operation portion (2; Fig. 9), the engagement unit (44; Fig. 9) is disposed on the shell body (4; Fig. 9) and includes an engagement member (44; Fig. 9) and an elastic member (44a; Fig. 9), the elastic member is disposed between the shell body and the engagement member and bias the engagement member in a direction toward the engagement hole (¶[0051]).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to modify the device of Furui and Leong, by having the engagement structure, as taught by Momiyama, for being able to quickly change adapters when needed without having to use a tool. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Furui (US 2014/0151079) in view of Leong (US 2018/0200872), further in view of Weiss (US 2015/0306719) and Momiyama (US 2017/0202137).

Claim 9, Furui as modified by Leong and Weiss teaches the electric gardening machine of claim 3, wherein the shell body further includes a power input unit (Furui: 40; Fig. 7), and the power input unit is electrically connected with the control module configured to be connected to an external power supply (Furui: ¶[0218]); two indicator lights (Furui: LCD ore LED display 80; Fig. 18) are respectively disposed on two sides of the shell body, one of the two indicator lights is configured to show the rotation mode of the machine tool head controlled by the control module (Leong: ¶[0031]), and the other of the two indicator lights (Furui: LCD or LED display 80; Fig. 18) is configured to show the power volume of the external power supply (Furui: ¶[0177]); the operation portion (Furui: 32; Fig. 7) is disposed around an end of the rod portion (Furui: 30; Fig. 7) away from the machine tool head (Furui: ¶[0217]; ¶[0067]); the second assembling portion (Furui: at least 94, 96, 97, 98; Fig. 11) includes an engagement unit (Furui: 91; Fig. 11), the first assembling portion (Furui: at least 33 & 39; Fig. 12) includes an engagement hole (Furui: see Fig. 21 showing fastener 92 located in a hole on main body), and the engagement unit is engaged within the engagement hole (Furui: ¶[0279]); the engagement hole is disposed on the operation portion (Furui: see Fig. 21 showing hole on operation portion); the controlling portion (Furui: 72; Fig. 1C) further includes a data input unit (Furui: 78; Fig. 1A), the data input unit is disposed on the shell body and connected with the control module (Furui: ¶[0219]), and the data input unit is configured to be connected to an external data storage device (Furui: 100; Fig. 1C) so that the control module is configured to be communicable with the external data storage device (Furui: ¶[0230]); and the operation portion (Furui: 32; Fig. 7) includes a grip which is cylindrical (Furui: see Fig. 7 showing a cylindrical grip at arrow 32), and the pressing member (Furui: 28; Fig. 7) is disposed on a side of the grip (Furui: see Fig. 7 showing 28 on the side of the grip).
Furui as modified by Leong does not teach the engagement unit is disposed on the shell body and includes an engagement member and an elastic member, the elastic member is disposed between the shell body and the engagement member and bias the engagement member in a direction toward the engagement hole.
However, Momiyama teaches a tool having the engagement unit (44; Fig. 9) is disposed on the shell body (4; Fig. 9) and includes an engagement member (44; Fig. 9) and an elastic member (44a; Fig. 9), the elastic member is disposed between the shell body and the engagement member and bias the engagement member in a direction toward the engagement hole (¶[0051]).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to modify the device of Furui and Leong, by having the engagement structure, as taught by Momiyama, for being able to quickly change adapters when needed without having to use a tool. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATIE L GERTH whose telephone number is (303)297-4602. The examiner can normally be reached Monday-Thursday 9am-4pm (MST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571)272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KATIE L GERTH/Examiner, Art Unit 3731                                                                                                                                                                                                        

/JOSHUA G KOTIS/Examiner, Art Unit 3731